IN THE
                        TENTH COURT OF APPEALS

                                No. 10-12-00094-CR

ELIAS PENISTON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                     From the County Court at Law No. 1
                          McLennan County, Texas
                        Trial Court No. 2011-2903-CR1


                         MEMORANDUM OPINION

      Elias Peniston appealed his conviction for the offense of driving while

intoxicated. TEX. PENAL CODE ANN. § 49.04 (West Supp. 2011). A motion to dismiss the

appeal has now been filed. Peniston and his attorney personally signed the motion to

dismiss.

      Appellant’s motion is granted. The appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 2, 2012
Do not publish
[CR25]




Peniston v. State                         Page 2